In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-20-00042-CR

MYCHAL WESPRIEST TROTTER,                   §   On Appeal from the 297th District
Appellant                                       Court

                                            §   of Tarrant County (1530103D)

                                            §   May 6, 2021
V.
                                            §   Memorandum Opinion by Justice
                                                Bassel

THE STATE OF TEXAS                          §   (nfp)

                                       JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment adjudicating guilt is modified to

delete the $257 fine and $35 of the reparations, and we delete these amounts totaling

$292 from the order to withdraw funds as well. It is ordered that the judgment of the

trial court is affirmed as modified.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel